Citation Nr: 1031937	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-38 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from December 1982 to March 2002.  He also appears to have had 
prior service in the United States Marine Corps from June 1978 to 
June 1982, although a DD-214 verifying such service is not of 
record.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision rendered by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  

A hearing was held on December 2, 2009, in Phoenix, Arizona, 
before the undersigned acting Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development would aid the Veteran 
in the development of his claim.  Specifically, he alleges that 
while sleep apnea was not diagnosed until 2007, he had symptoms 
of such a disorder since service.  He states that he did not know 
that sleep apnea was a disability until hearing about a sports 
star dying from the condition.  The Veteran's spouse states that 
she married him in 1982.  She reports that he started snoring at 
night in approximately 1987.  In 1994 or 1995, she recalls that 
there were times when he appeared to have stopped breathing.  

The Veteran and his spouse are certainly competent to describe 
episodes of snoring or witnessing his difficulty breathing while 
sleeping.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.)  The Federal Circuit stated in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or, lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Here, the Board finds 
that while the Veteran and his spouse are competent to describe 
past and current sleep symptoms, they are not competent to 
diagnose the symptoms as sleep apnea or provide competent 
evidence linking a current sleep apnea disability to symptoms 
experienced during service.  

In McLendon v. Nicholson the Court held that the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon at 83 (2006).

Here, the Veteran has not been afforded an examination in 
connection with his claim for service connection.  As such, based 
on the Veteran's testimony and the lay statements of his wife, 
the Board finds that an examination is required.  

While this matter is being remanded in order to afford the 
Veteran an examination, the Board takes this moment to advise the 
Veteran of his need to participate in the claims adjudication 
process.  Previously, following the December 2009 hearing, the 
Board held the record open for a period of 60 days in order to 
afford the Veteran an opportunity to obtain relevant private 
treatment records that included a diagnosis of sleep apnea.  The 
Veteran did not supply the identified records.  VA would 
certainly assist him if he needs help in obtaining the records.  
As the Court has noted, however, VA's "duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

Finally, the statement of the case issued in August 2009 
references its review of current VA outpatient treatment records.  
Those records, if they exist, are not associated with the 
Veteran's claims folder.  As such, on remand, any outstanding VA 
outpatient treatment records should be obtained.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA outpatient 
treatment records documenting the Veteran's 
treatment for sleep apnea.  A specific 
request should be made for VA medical records 
dated from December 2002 to the present.

2.  The RO should ask the Veteran to identify 
any health care providers who rendered post-
service treatment to him for a sleep apnea 
condition.  He should be requested to sign 
the appropriate releases and/or 
authorizations permitting VA to obtain any 
private medical records that he identifies. 

3.  Following the completion of the actions 
in the preceding paragraphs, the RO should 
schedule the Veteran for a VA examination to 
determine the nature, extent, and etiology of 
any sleep apnea disability diagnosed on 
evaluation.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review.  The examiner should set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached in the examination report.  

The examiner should state whether the Veteran 
has a current diagnosis of sleep apnea.  If 
so, the examiner should provide an opinion as 
to whether any sleep apnea disability found 
is at least as likely as not (i.e., a 50 
percent probability or better) causally or 
etiologically related to his military 
service.  The examiner is specifically 
advised that in rendering any opinions, 
he/she should consider the relevant lay 
testimony of record describing the Veteran's 
current and past symptoms and any continuity 
of symptomatology.  

4.  In the event that the Veteran does not 
report for the aforementioned VA examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to his last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  In the event that the Veteran reports for 
the VA examination, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures.  

6.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefits sought 
on appeal remain denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate action.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


